Dismiss and Opinion Filed July 30, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01356-CV

              STEVE HENSON, M.D., AND DAVID K. HENSON, Appellants
                                      V.
              GRUBER HURST JOHANSEN HAIL SHANK, LLP, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00553

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Stoddart
       Appellants’ brief was due March 7, 2015. By letter dated March 10, 2015, the Court

notified appellants that their brief was overdue. We directed appellants to file, within ten days,

their brief and an extension motion.       To date, appellants have neither filed a brief nor

communicated with the Court regarding the appeal. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 38.8(a)(1), 42.3(c).




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
141356F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STEVE HENSON, M.D. AND DAVID K.                       On Appeal from the 134th Judicial District
HENSON, Appellants                                    Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-13-00553.
No. 05-14-01356-CV         V.                         Opinion delivered by Justice Stoddart, Chief
                                                      Justice Wright and Justice Brown
GRUBER HURST JOHANSEN HAIL                            participating.
SHANK, LLP, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Gruber Hurst Johansen Hail Shank, LLP recover its costs of this appeal
from appellants Steve Henson, M.D. And David K. Henson.


Judgment entered this 30th day of July, 2015.




                                                –2–